           Case 5:18-mj-00957-HJB Document 28 Filed 04/24/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                  )
 UNITED STATES OF AMERICA
                                                  )
                                                  )
 v.                                                   CRIMINAL NO.: 5:18-MJ-957-HJB
                                                  )
                                                  )
 DERON JOHN MANTEI
                                                  )

                                AGREED MOTION TO DISMISS

         The parties ask the Court to dismiss the complaint in the above-styled cause as to Defendant

Deron John Mantei. In support of this motion, the parties would show the Court the following:

         On August 1, 2018, Defendant Deron John Mantei was charged by complaint with making

a threatening communication, in violation of Title 18, United States Code, Section 875(c). In the

following days, the Court granted Mr. Mantei’s motion for a psychiatric examination to determine

his competency to stand trial. In October 2018, a report from a forensic psychologist with the

federal Bureau of Prisons indicated that Mr. Mantei was not competent to stand trial and

recommended he be committed to a federal medical center so he could be restored to competency.

The parties agreed with this recommendation.

         In June 2019, the parties received notification from the United States Medical Center in

Springfield, Missouri that Mr. Mantei had been restored to competency through treatment and

medication. On June 28, 2019, the Court entered an order finding Mr. Mantei competent to stand

trial.

         After consultation with law enforcement and the alleged victim, the Government agreed to

defer indictment in this case so Mr. Mantei could demonstrate an ability to maintain lawful

behavior and continued proper use of his prescribed medication. To that end, the parties agreed

that Mr. Mantei should be released to a residential reentry facility for a period of six months, after
          Case 5:18-mj-00957-HJB Document 28 Filed 04/24/20 Page 2 of 4




which the parties would re-assess Mr. Mantei’s case. The Court agreed and Mr. Mantei was

transferred to the Crosspoint residential reentry facility in October 2019. On April 30, 2020, Mr.

Mantei will have spent approximately six months at Crosspoint.

       Recent communication with law enforcement and the alleged victim in this case confirms

that Mr. Mantei has had no further improper contact with the alleged victim and appears to be in

compliance with his medication regimen and the requirements of the facility in which he is housed.

Given Mr. Mantei’s apparent compliance with all conditions set by the Court and the facility in

which he resides, the parties agree that the complaint against Mr. Mantei should be dismissed in

the interest of justice on or about April 30, 2020.

       Accordingly, the parties request that the complaint in the above-styled cause be dismissed

without prejudice as to Mr. Mantei on or about April 30, 2020.

                                                      Respectfully submitted,

                                                      JOHN F. BASH
                                                      UNITED STATES ATTORNEY
                                                      By:

                                                      /s/ Matt Harding_____________
                                                      MATT HARDING
                                                      Assistant United States Attorney




                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Agreed Motion to Dismiss has been delivered

via email on April 22, 2020, and by ECF notification on this 24th day of April, 2020 to:
  Case 5:18-mj-00957-HJB Document 28 Filed 04/24/20 Page 3 of 4




Marina Douenat,
Attorney for Defendant Deron John Mantei


      /s/ Matt Harding_____________
      MATT HARDING
      Assistant United States Attorney
         Case 5:18-mj-00957-HJB Document 28 Filed 04/24/20 Page 4 of 4




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

                                              )
 UNITED STATES OF AMERICA
                                              )
                                              )
 v.                                               CRIMINAL NO.: 5:18-MJ-957-HJB
                                              )
                                              )
 DERON JOHN MANTEI
                                              )

                                           ORDER

       On this day came on to be heard the Agreed Motion to Dismiss, and the Court having

considered said motion now enters the following orders:

       IT IS ORDERED that the motion is GRANTED;

       IT IS FINALLY ORDERED that the complaint in the above-styled cause is DISMISSED

WITHOUT PREJUDICE as to Defendant Deron John Mantei.



       SIGNED, this ___________ day of __________________________, 2020.




                                           __________________________________________
                                           HENRY J. BEMPORAD
                                           UNITED STATES MAGISTRATE JUDGE
